DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-7, 9-15, and 20-23 are under examination. 
Allowable Subject Matter
Claims 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) for claim 21 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: claim 21 is allowable because the best prior art reference of record is considered to be Russell (US 8,842,798), and while Russell teaches precise axial positioning of the target to be exposed “to a particular amount of neutron flux1” to achieve desired radioisotopes, he does not teach that the flux at a physically lower position is too low and the flux at a physically higher position is sufficient. Nor would it make sense to bring in a secondary reference teaching this because it would not necessarily apply to Russell’s axial positioning system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach measuring the radiation/magnetic flux .

Response to Arguments
Applicant's arguments have been fully considered but are moot in light of the amendments which are therefore addressed herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7, 9-15, and 20-23s are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 21 recite “the instrumentation and control unit being linked to an online core monitoring system including software executing on a computer and being configured to calculate…optimal irradiation locations.” This limitation is unclear because it is unclear what the subject of the underlined portions is. Is the core monitoring system, the I&C unit, the software, or the computer configured to calculate optimal irradiation locations? 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claims 1, 3, 7, 9, 11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 8,842,798).
Regarding claim 1, Russell teaches (primarily shown in Figs. 3, 5, and 6) a radionuclide generation system, the system comprising:  	a tube system (420, Fig. 6) configured to permit insertion and removal of irradiation targets (250) into an instrumentation finger (50, Fig. 5) of a nuclear reactor,  	an irradiation target drive system (300, Fig. 3; 400, Fig. 6) configured to insert the irradiation targets (250) into the instrumentation finger (50) and to remove the irradiation targets from the instrumentation finger (“Irradiation target drive subsystem 300 may insert and remove irradiation targets 250,” col. 7, ll. 43-44), and  	an instrumentation and control unit (900, Fig. 5),  		the instrumentation and control unit (900) being linked to an online core monitoring system2 including software executing on a computer (the software inside computer 900) and being configured to calculate from the information provided by the online core monitoring system, optimal irradiation locations of the irradiation targets in the instrumentation finger based on the actual state of the reactor:
(see Fig. 5) designed to control the target 250 locations3,4, the linear order5 of targets 250, and how long6 the targets 250 are irradiated. The surfaces 311a,b of the driving gears 310a,b are scalloped to mate with the outsides of the targets 250 so that the rotation of gears 310 very precisely translates to upward or downward movement7 of every individual target 2508. Gears 310 also function to hold each target 250 still in a specific location9. Rotation of gears 310 comes directly from the rotation of drive shaft 32510. Rotation of drive shaft 325 comes from computer 900 via motor 921, which powers the shaft 325 and via counter 911, which controls and monitors the degree of rotation of drive shaft 32511.

Computer 900 is programmed with software that receives and processes real-time reactor power (flux) information, target 250 information, and many other input pieces of information12,13. Computer 900 processes this information and makes determinations including if and how much to rotate shaft 325 via motor 921 to control the axial position of targets 25014. Software on computer 900 also directly coordinates and controls movement of irradiation targets 250 via flow . 6, which can be driven by the same gears 310 and drive shaft 325 described above15. 

The receipt of reactor power and target position information by computer 900 results in the computer 900 “automatically actuat[ing] motor 921 and mov[ing] irradiation targets 250.” As understood by the ordinary skilled artisan, the automatic actuation is performed because the computer performs calculations, or executes algorithms, based on desired target parameters, such as irradiation position and time16. The computer 900 does not collect information and then arbitrarily rotate gears 310 to move targets 250. The movement of targets 250 is performed based on the computer’s execution of calculations to determine preferred outcomes for the targets 250. These preferred outcomes primarily include preferred irradiation position and irradiation time in order to obtain a desired specific activity for medical usage of the target 25017,18,19,20,21, and are realized by the computer 900-initiated turning of shaft 325 to turn gears 310 to change the position of the targets 250, in the manner explained above.

Therefore, the computer 900 collects real-time (online) flux information from the reactor, performs calculations, and then sends out instructions, via drive shaft 325 and gears 310, to incrementally control the axial position of each and every target 250. 
 	wherein the information provided by the online core monitoring system to the instrumentation and control unit includes real-time data indicative of the actual state of the reactor (real-time [online] reactor flux information is provided by the monitoring system to the I&C unit: “Computer 900 may be appropriately programmed, input with, or have access to pertinent system information including…reactor axial flux profile,” col. 7, ll. 27-32; reactor flux data is real-time for safety reasons, as is known in the art, so that the operator/reactor trip systems can shut down the reactor if the flux surpasses predetermined thresholds; additionally, Examiner notes that flux is ever-changing [per the very definition of “flux”], and in order for Russell to place his targets “at an axial position with flux conducive to generate a required specific activity22,” then this flux must be known at the actual time of said placement, otherwise Russell cannot place his targets within optimal flux and his apparatus will not produce the intended desirable specific activity medical radioisotopes). 
Accordingly, claim 1 is rejected as anticipated by Russell. 
Regarding claim 3, Russell anticipates all the elements of the parent claim and additionally teaches wherein optimum irradiation times for the irradiation targets are based on the actual state of the reactor as provided by the online core monitoring (“Knowing the axial flux profile of the core 15 and the irradiation target 250 makeup, irradiation targets may be held within core 15 for a time period to substantially convert irradiation targets 250 into desired radioisotopes. Upon completion of the desired time period, driving gears 310 a and 310 b may stop holding the targets 250 within tube 50,” col. 11, ll. 5-11; “Knowing the linear order of the irradiation targets and hence their axial placement in the core, the computer may calculate a desired exposure time,” col. 11, ll. 40-43).
Regarding claim 7, Russell anticipates all the elements of the parent claim and additionally teaches wherein the drive system (300, 400) comprises a battery of valves (“Flow control mechanism 450 is shown as a set of toothed gears; however, several different types of blocking devices, such as actuators, valves, etc., may be used to control irradiation target movement between make-up tube 460 and holding tube [420],” col. 9, ll. 50-54) as a pneumatic system for separate control of the transport of the irradiation targets (250) in the tube system (“pneumatic drive…for target drive subsystem 300,” col. 8, ll. 2-5). 
Regarding claim 9, Russell anticipates all the elements of the parent claim and additionally teaches wherein the drive system (300, 400) comprises a target filling device (e.g., 450) for inserting the irradiation targets (250) into the instrumentation finger (50) and removing the irradiation targets from the instrumentation finger after irradiation (“Flow control mechanism 450 may hold and/or move irradiation targets between make-. 9, ll. 37-39; “flow control mechanism 450 may permit the irradiated irradiation targets 250 to return up to removal mechanism 415,” col. 9, ll. 64-66; “target drive subsystem 300…function[s] in inserting and removing irradiation targets into instrumentation tubes 50,” col. 8, ll. 5-8). 
Regarding claim 11, Russell anticipates all the elements of the parent claim and additionally teaches wherein the drive system (300, 400) comprises a gate device for discharging the irradiation targets into a collecting container after irradiation (“flow control mechanism 450 may serve to block irradiation targets from pushing up into holding tube 420 at undesired times… Flow control mechanism 450 is shown as a set of toothed gears; however, several different types of blocking devices, such as actuators, valves, etc., may be used to control irradiation target movement,” col. 9, ll. 41-53).
Regarding claims 14 and 20, Russell anticipates all the elements of the parent claim and additionally teaches wherein the instrumentation and control unit is linked to at least one fault monitoring system of the nuclear reactor, and wherein the fault monitoring system is a ball measuring system (e.g., the irradiation targets 250 are shown as balls in Fig. 2; “flow control mechanism 450 may serve to block irradiation targets from pushing up into holding tube 420 at undesired times,” col. 9, ll. 41-43; “Software on computer 900 controlling flow control mechanism 450 may maintain synchronicity between all subsystems 200, 300, and 400,” col. 9, ll. 47-49; see also discussion of monitoring devices inserted into instrumentation tube for measuring . 3, ll. 43-65).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Feurgard (US 4,986,954). 
Regarding claims 4, 5, and 6, Russell teaches (primarily shown in Figs. 3, 5, and 6) a radionuclide generation system, the system comprising:  	a tube system (420, Fig. 6) configured to permit insertion and removal of irradiation targets (250) into an instrumentation finger (50, Fig. 5) of a nuclear reactor,  	an irradiation target drive system (300, Fig. 3) configured to insert the irradiation targets (250) into the instrumentation finger (50) and to remove the irradiation targets from the instrumentation finger (“Irradiation target drive subsystem 300 may insert and remove irradiation targets 250,” col. 7, ll. 43-44), and (900, Fig. 5),  		the instrumentation and control unit (900) being linked to an online core monitoring system23 including software executing on a computer (the software inside computer 900) and being configured to calculate from information provided by the online core monitoring system, optimal irradiation locations of the irradiation targets in the instrumentation finger based on the actual state of the reactor according to real-time data indicative of an actual state of the reactor included in the information:
Russell teaches a gear system (see Fig. 5) designed to control the target 250 locations24,25, the linear order26 of targets 250, and how long27 the targets 250 are irradiated. The surfaces 311a,b of the driving gears 310a,b are scalloped to mate with the outsides of the targets 250 so that the rotation of gears 310 very precisely translates to upward or downward movement28 of every individual target 25029. Gears 310 also function to hold each target 250 still in a specific location30. Rotation of gears 310 comes directly from the rotation of drive shaft 32531. Rotation of drive shaft 325 comes from computer 900 via motor 921, which powers the shaft 325 and via counter 911, which controls and monitors the degree of rotation of drive shaft 32532.

Computer 900 is programmed with software that receives and processes real-time reactor power (flux) information, target 250 information, and many other input pieces of information33,34. Computer 900 processes this information and makes determinations including if and how much to rotate shaft 325 via motor 921 to control the axial position of targets 25035. Software on computer 900 also directly coordinates and controls movement of irradiation targets 250 via flow control mechanism 450, shown in Fig. 6, which can be driven by the same gears 310 and drive shaft 325 described above36. 

The receipt of reactor power and target position information by computer 900 results in the computer 900 “automatically actuat[ing] motor 921 and mov[ing] irradiation targets 250.” As understood by the ordinary skilled artisan, the automatic actuation is performed because the computer performs calculations, or executes algorithms, based on desired target parameters, such as irradiation position and time37. The computer 900 does not collect information and then arbitrarily rotate gears 310 to move targets 250. The movement of targets 250 is performed based on the computer’s execution of calculations to determine preferred outcomes for the targets 250. These preferred outcomes primarily include preferred irradiation position and irradiation time in order to obtain a 38,39,40,41,42, and are realized by the computer 900-initiated turning of shaft 325 to turn gears 310 to change the position of the targets 250, in the manner explained above.

Regarding the “real-time” feature: real-time [online] reactor flux information is provided by the monitoring system to the I&C unit: “Computer 900 may be appropriately programmed, input with, or have access to pertinent system information including…reactor axial flux profile,” col. 7, ll. 27-32; reactor flux data is real-time for safety reasons, as is known in the art, so that the operator/reactor trip systems can shut down the reactor if the flux surpasses predetermined thresholds; additionally, Examiner notes that flux is ever-changing [per the very definition of “flux”], and in order for Russell to place his targets “at an axial position with flux conducive to generate a required specific activity43,” then this flux must be known at the actual time of said placement, otherwise Russell cannot place his targets within optimal flux and his apparatus will not produce the intended desirable specific activity medical radioisotopes).

Therefore, the computer 900 collects real-time (online) flux information from the reactor, performs calculations, and then sends out instructions, via drive shaft 325 and gears 310, to incrementally control the axial position of each and every target 250. 

Russell does not explicitly teach at least one sensor for detecting ingress of primary coolant, wherein the sensor is located at the instrument finger of the tube system, wherein the sensor is a humidity sensor. 
Feurgard does teach this. 
Feurgard is in the same art area of nuclear reactors (abstract) and teaches (Fig. 5A) at least one sensor (67, 69) for detecting ingress of primary coolant, wherein the sensor is located at the instrument finger (measurement conduit 10) of a tube system (guide tube 10, Fig. 4), wherein the sensor is a humidity sensor (“A leakage of this kind would be easily detected by the electrical plug 67 passing through the wall of the chamber 40. An additional leakage detector 69, also consisting of an electrical plug passes through the wall of the component 29 of the nozzle to determine a possible presence of primary fluid between the seals 39 and 39' around the measurement conduit 10,” col. 9, ll. 28-35). 
The ordinary skilled artisan would have been motivated to utilize such a leakage sensor in the instrumentation tube because, as explained by Feurgard (col. 9, ll. 36-39), “The device according to the invention therefore makes it possible to avoid any leakage of primary fluid into the instrumentation room and to detect the presence of fluid in certain parts.”Accordingly, claims 4-6 are rejected as obvious over Russell in view of Feurgard.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Lee (US 2011/0268238). 
Regarding claim 7, Russell anticipates all the elements of the parent claim and additionally teaches that pressurization is maintained within the reactor (col. 8, ll. 42-44), as is well-known within the art (inside a reactor pressure vessel, the pressurization is always maintained within a prescribed range for safety purposes). Therefore, it is almost certain that Russell’s apparatus automatically maintains a pressurized state within the reactor, including within the tube systems and all other systems. 
However, because Russell does not explicitly state this, Lee is cited to show that it was known in the art at the time the invention was made to have a computer configured to automatically control pressure in a nuclear reactor system. 
Lee is in the same art area of nuclear reactors (abstract) and teaches (Fig. 4) an instrumentation and control unit in the form of a computer (27) configured to automatically control the pressure in a system: “The remote air pressure regulator 31 is coupled to the solenoid valve 18 and a signal cable 32, and thus a computer 27 can remotely control air pressure,” ¶ 60. The skilled artisan would have been motivated to utilize Lee’s automatic pressure regulator within the apparatus of Russell in order to ensure that Russell’s targets 250 were maintained at desirable pressures for radioisotope production.  Accordingly, claim 10 is rejected as obvious over Russell in view of Lee. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Torgue (US 2018/0308600). 
Regarding claim 15, Russell anticipates all the elements of the parent claim and additionally teaches an operator station including a process unit for controlling specific operating parameters of the reactor (all operating nuclear reactors must necessarily have an operator in the control room who uses process units, i.e., computers, software, associated hardware, etc., to control specific operating parameters of the reactor). 
However, because Russell does not explicitly state this, Torgue is cited to show that it was known in the art at the time the invention was made to have a computer/processing unit for controlling parameters relating to valves. 
Torgue is also in the art area of radioisotopes for medical use (abstract) and teaches (Fig. 2) that an operator can use a process unit to control multiple valves: “The apparatus 20 also includes an electronic processor (not represented) for the command and control of the valves 50 and activators 52,” ¶ 95. The skilled artisan would have been motivated to utilize the valve control of Torgue within the apparatus of Russell in order to remotely control the opening and closing of Russel’s valves (Russell, col. 9, ll. 50-54) without having to send personnel into the reactor for manual manipulation of the valves. Accordingly, claim 10 is rejected as obvious over Russell in view of Torgue.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Berger (US 2013/0315361).
Regarding claim 12, Russell anticipates all the elements of the parent claim and additionally teaches wherein the drive system (300, 400) comprises sensors for monitoring the presence and runtime of the irradiation targets and/or indicator balls (“instrumentation tubes 50 may permit neutron detectors, and other types of detectors, to be inserted therein…These detectors may extend up through instrumentation tubes 50 to monitor conditions in the core 15,” col. 3, ll. 54-59; also, “a motor 922 and/or digital counter 912 may be attached to drive shaft 325 in order to provide rotary location and timing to the computer 900,” col. 8, ll. 62-65).
Russell does not explicitly teach the use of indicator balls. 
Berger does. 
Berger is in the same art area of irradiation targets and teaches (Fig. 3) wherein the tube system (of tube 50) is further configured to permit insertion and removal of indicator balls (251) into the instrumentation finger (50). The ordinary skilled artisan would have been motivated to incorporate the indicator balls of Berger within the apparatus of Russell in order to “axially prop up irradiation targets” and function as “dummy” targets (¶ 5) that may be “fabricated of marker material…that permits easy location of a start/end of a series of irradiation targets…permitting accurate positioning and movement of irradiation targets 250 and precise activation and release of any retaining mechanisms to ensure all targets have entered/exited instrumentation tubes 50 before closing/opening,” ¶ 32. The drive system and sensors of Russell, being already configured to monitor the presence and runtime of the irradiation target balls, will also be configured to perform the same monitoring for the indicator balls, since they are adjacent the irradiation targets.  Accordingly, claim 12 is rejected as obvious over Russell in view of Berger. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 col. 12, ll. 50-51, 65-66
        2 As described in the above 112b section, “online core monitoring system” is being interpreted as “computer software.”
        3 col. 8, ll. 58-59
        4 col. 10, ll. 9-13
        5 col. 6, ll. 36-44
        6 col. 11, ll. 4-11
        7 col. 6, l. 24
        8 col. 6, ll. 6-18
        9 col. 11, ll. 2-3
        10 col. 6, ll. 48-50
        11 col. 7, ll. 22-26
        12 col. 7, ll. 27-34
        13 col. 9, ll. 47-49
        14 col. 7, ll. 34-35
        15 col. 9, ll. 32-36, 41-45, and 47-49
        16 col. 13, ll. 3-9
        17 col. 4, ll. 60-67
        18 col. 10, ll. 9-13
        19 col. 11, ll. 37-43
        20 col. 12, ll. 49-54
        21 col. 13, ll. 3-9
        22 col. 10, ll. 10-12
        23 As described in the above 112b section, “online core monitoring system” is being interpreted as “computer software.”
        24 col. 8, ll. 58-59
        25 col. 10, ll. 9-13
        26 col. 6, ll. 36-44
        27 col. 11, ll. 4-11
        28 col. 6, l. 24
        29 col. 6, ll. 6-18
        30 col. 11, ll. 2-3
        31 col. 6, ll. 48-50
        32 col. 7, ll. 22-26
        33 col. 7, ll. 27-34
        34 col. 9, ll. 47-49
        35 col. 7, ll. 34-35
        36 col. 9, ll. 32-36, 41-45, and 47-49
        37 col. 13, ll. 3-9
        38 col. 4, ll. 60-67
        39 col. 10, ll. 9-13
        40 col. 11, ll. 37-43
        41 col. 12, ll. 49-54
        42 col. 13, ll. 3-9
        43 col. 10, ll. 10-12